DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US PAT 11240495 B2 . 
Although the claims at issue are not identical, they are not patentably distinct from each other because US PAT 11240495 B2 claims include all of the limitations of the instant application claims. US PAT 11240495 B2 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims of US PAT 11240495 B2 and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180310015 A1 (Han), in view of Algorithm description of Joint Exploration Test Model 3 (JEM3), Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 3rd Meeting: Geneva, CH, 26 May – 1 June 2016 (Chen) and in further view of Norkin, A., Andersson, K., Fuldseth, A. and Bjøntegaard, G., 2012, October. HEVC deblocking filtering and decisions. In Applications of Digital Image Processing XXXV (Vol. 8499, p. 849912). International Society for Optics and Photonics (Norkin).
Regarding Claims 1 and 10-11:
A method for decoding an image, comprising: deriving boundaries of a luma block and a chroma block in the image divided according to a partitioning structure; determining an edge to apply a de-blocking filter among the boundaries of the luma block and the chroma block; determining a type of the de-blocking filter for the determined edge of the luma block based on width or height of the luma block; determining a type of the de-blocking filter for the determined edge of the chroma block based on the chroma block being an intra prediction block; and applying the de-blocking filter the type of which is determined on reconstructed samples around the determined edge, wherein the determining the type of the deblocking filter comprises: determining the type of the de-blocking filter based on reconstructed samples before the de-blocking filter is applied. (Han: Figs. 2 and 24, a system and method for a decoding apparatus to divide LCU into CU/PU/TU, determine edges of boundaries that are subjected de-blocking and the filter strength (i.e. types) in Figs. 10-13 and applies de-blocking filtering toward the edges in Figs. 19-22; [0145]-[0150], various methods of determining de-blocking filtering type, which depends on “whether the prediction mode of the coding unit to which the adjacent pixels belong based on the filtering boundary is an intra mode or an inter mode, and whether the transformation coefficient values of the pixels adjacent to the filtering boundary are 0”; and vertical or horizontal filtering scheme are used toward the block width or height respectively; Claim 3: “determining a deblocking filtering method including at least one of a number of filter-taps and a location of reconstructed pixels to be deblocking-filtered, based on at least one of the boundary strength and reconstructed neighboring pixels adjacent to the boundary”).
Han does not teach explicitly on wherein based on a chroma block being an intra prediction block, the edge for using the de-blocking filter and the type of the de-blocking filter are determined for the chroma block. However Chen and Norkin teaches (Chen: section 2.2.1, intra mode coding with 67 intra prediction modes; section 2.2.4, specific modes are added for luma-to-chroma prediction mode and prediction between chroma components; section 2.2.6 and Fig. 8, mode based filtering selecting and applying process, where Norkin (sections 2-3) provides an example of how luma and chroma filtering is determined and applied).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Han with wherein based on a chroma block being an intra prediction block, the edge for using the de-blocking filter and the type of the de-blocking filter are determined for the chroma block as further taught by Chen and Norkin. The advantage of doing so is to leverage a standard driven approach to improve system performance and ensure the compatibility in the marketplace.
. Regarding Claims 2-3, Han as modified teaches all elements of Claim 1. Han as modified further teaches:
The method of claim 1, wherein, when the edge is a vertical edge, the edge is determined only among boundaries of the luma block of which the width is larger than or equal to 8. (Chen: section 2.1 and Fig. 1; Nokin: section 2).
Regarding Claims 4-7, Han as modified teaches all elements of Claim 1. Han as modified further teaches:
The method of claim 1, wherein, when the edge is a vertical edge and the width of the luma block is smaller than or equal to 4, the type of the de-blocking filter is determined as a weak filter (Han: [0145]-[0150] and Chen: section 2.2.5, various ways to determine type and strength of de-blocking filtering, where the strong or weak filtering are part of method in HEVC as further illustrated in Norkin).
Regarding Claims 8-9, Han as modified teaches all elements of Claim 1. Han as modified further teaches:
The method of claim 1, wherein the determining the edge comprises: determining the edge based on reconstructed samples before the de-blocking filter is applied (Han: Claim 3: “determining a deblocking filtering method including at least one of a number of filter-taps and a location of reconstructed pixels to be deblocking-filtered, based on at least one of the boundary strength and reconstructed neighboring pixels adjacent to the boundary.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649